Fourth Court of Appeals
                                San Antonio, Texas
                                     March 10, 2014

                                   No. 04-12-00522-CV

Dionisio G. TORRES d/b/a Torres Design & Construction, Torres Design & Construction, Inc.,
                                and Torres Construction,
                                      Appellants

                                            v.

                                    Leticia HAYNES,
                                         Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CVF001094-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
Sitting:   Sandee Bryan Marion, Justice
           Marialyn Barnard, Justice
           Luz Elena D. Chapa, Justice


       The appellant’s “Motion for Leave to File Motion for Sanctions and A Reply to
Appellee’s Response” is GRANTED. The appellant’s motion for sanctions is DENIED.




                                                 __________________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2014.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court